Title: To Thomas Jefferson from Charles L. Lewis, 29 April 1806
From: Lewis, Charles L.
To: Jefferson, Thomas


                        
                            Dear Sir.
                            
                            Baltimore 29. Apl. 1806
                        
                        At the request of my mother I have purchased for her in this place a few articles, and knowing the
                            uncertainty of their being safely convey’d in the mail, I have taken the liberty, (for which I hope you will pardon me) to
                            send them to Washington by Colo. Benbeck, with a request that you will let your servant carry them to Monticello, to which
                            place I imagine you will shortly go. Uninteresting as it may be to you Sir, I cannot avoid presenting to your acceptance
                            my respectful thanks for the commission with which you have lately honored me, and be assured, that however thaughtless I
                            may have been heretofore, it shall be my constant studdy so long as I continue in the U.S. service, to do that which will
                            be most to my interest, and the interest of those by whom I have been promoted. 
                  I am Sir respectfully yr obt. Servt. 
                        
                            C L: Lewis
                            
                        
                    